Name: 97/427/EC: Commission Decision of 25 June 1997 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Australia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  trade;  agricultural activity;  natural environment;  health;  Asia and Oceania
 Date Published: 1997-07-11

 Avis juridique important|31997D042797/427/EC: Commission Decision of 25 June 1997 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Australia (Text with EEA relevance) Official Journal L 183 , 11/07/1997 P. 0038 - 0039COMMISSION DECISION of 25 June 1997 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Australia (Text with EEA relevance) (97/427/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and placing on the market of live bivalve molluscs (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 thereof,Whereas legislation of Australia makes the 'Department of Primary Industries and Energy - Australian Quarantine and Inspection Service - (AQIS)` responsible for inspecting the health of live bivalve molluscs, echinoderms, tunicates and marine gastropods and for monitoring the hygiene and sanitary conditions of production; whereas the same legislation empowers AQIS to authorize or prohibit the harvesting of live bivalve molluscs, echinoderms, tunicates and marine gastropods from certain zones;Whereas the AQIS and its laboratories are capable of effectively verifying the applications of the laws in force in Australia;Whereas the competent authorities of Australia have undertaken to communicate regularly and quickly to the Commission data on the presence of plankton containing toxins in the harvest zones;Whereas the competent authorities of Australia have provided official assurances regarding compliance with the requirements specified in Chapter V of the Annex to Directive 91/492/EEC and with requirements equivalent to those prescribed in that Directive for the classification of production and relaying zones, approval of dispatch and purification centres and public health control and production monitoring; whereas, in particular, any possible change in harvesting zones is to be communicated to the Community;Whereas Australia is eligible for inclusion in the list of third countries fulfilling the conditions of equivalence referred to in Article 9 (3) (a) of Directive 91/492/EEC;Whereas Australia wishes to export to the Community frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods;Whereas, for this purpose, in accordance with Article 9 (3) (b) (ii) of Directive 91/492/EEC, the production areas from which bivalve molluscs, echinoderms, tunicates and marine gastropods may be harvested and exported to the Community must be designated;Whereas the special import conditions apply without prejudice to decisions taken pursuant to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (2), as last amended by Directive 95/22/EEC (3);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The 'Department of Primary Industries and Energy - Australian Quarantine and Inspection Service - (AQIS)` shall be the competent authority in Australia for verifying and certifying that live bivalve molluscs, echinoderms, tunicates and marine gastropods fulfil the requirements of Directive 91/492/EEC.Article 2 Live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Australia and intended for human consumption must originate in the authorized production areas listed in the Annex hereto.Article 3 This Decision is addressed to the Member States.Done at Brussels, 25 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 1.(2) OJ No L 46, 19. 2. 1991, p. 1.(3) OJ No L 243, 11. 10. 1995, p. 1.ANNEX Production zones in compliance with provision laid down in Annex I, 1 (a) to Directive 91/492/EEC >TABLE>